MEMORANDUM**
Jose Angel Mazariegos-Diaz, a native and citizen of Guatemala, petitions for review of the decision of the Board of Immigration Appeals affirming pursuant to 8 C.F.R. § 3.1(a)(7) without opinion an immigration judge’s deportation order and denial of his applications for asylum and withholding of deportation. Petitioner’s contention that the BIA’s streamlining regulations violate an alien’s right to due process and are void for vagueness is foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845, 850-52 (9th Cir.2003) (holding that the BIA’s streamlining procedure does not violate an alien’s due process rights).
PETITION FOR REVIEW DENIED.

 disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3. The court sua sponte changes the docket to reflect that John Ashcroft, Attorney General, is the proper respondent. The Clerk shall amend the docket to reflect the above caption.